EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into to be effective as of
the 1st day of March 2009, by and between Tix Corporation, a Delaware
corporation (hereinafter the "Company"), and Mitch Francis, an individual
(hereinafter "Employee").
 
WITNESSETH
 
WHEREAS, the Company desires to continue the services of Employee, and Employee
is willing to continue as an employee of the Company, on the terms and subject
to the conditions hereinafter set forth.  This Agreement supersedes and replaces
all prior agreements between the Company and Employee regarding the subject
matter hereof.


NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, the parties hereto hereby agree as follows;


1. Engagement; Nature of Duties.  The Company hereby engages Employee, for the
period hereinafter set forth, to serve as and hold the offices of Chairman of
the Board, President and Chief Executive Officer, and to perform the duties of
such offices as provided in the Bylaws of the Company and as directed by the
Board of Directors of the Company.  Employee agrees to serve in such capacity
and to do and perform the service, acts, or things necessary to carry out the
duties of such offices, and such other duties, not inconsistent with such
offices and Employee's position as an executive officer of the
Company.  Employee shall report only to the Board of Directors of the Company
from time to time.  It is expressly agreed and acknowledged that employment in
the capacity of the aforementioned offices was a material inducement to Employee
to enter into this Agreement.  The Company further agrees and acknowledges that
election, and being retained in office, as a director was a material inducement
to Employee to enter into this Agreement.  The Board of Directors agrees to use
its best efforts, so long as this Agreement remains in effect, to cause Employee
to be nominated as a director at any meeting or action of the stockholders of
the Company for the purpose of electing directors, and to use their best efforts
to cause Employee to be elected and retained in office as a director throughout
the term of this Agreement.


2. Term.  The term of employment pursuant to this Agreement shall be for a
period of three (3) years, commencing on March 1, 2009 (the "Commencement
Date"), unless sooner terminated in accordance with the provisions hereof (the
"Term").


3. Performance of Duties.  Employee shall devote such time and attention to
Employee's duties as may be reasonably necessary to perform and carry out such
duties.  Nothing herein contained shall be deemed to preclude Employee from
performing services to other businesses or entities not affiliated with the
Company or having personal investments and from devoting a reasonable amount of
time to the care and attention thereof, provided that the same shall in no
manner interfere with or derogate from Employee's work for the Company or
conflict with the Company's business.
 
1

--------------------------------------------------------------------------------




Employee shall perform his duties hereunder primarily in the Los Angeles,
California area and Las Vegas, Nevada (as needed), and shall not be required to
perform such duties on a regular basis at any other location except for site or
location visits to be conducted by Employee from time to time.  Employee shall
not be required to relocate without his consent.


4. Compensation.


(a) Base Salary.  The Company shall pay to Employee a base salary in the amount
of Four Hundred Fifty Thousand Dollars ($450,000) per year (the "Base Salary"),
payable in periodic installments in accordance with the Company's prevailing
policy for compensating personnel, but not less often than semi monthly.  On
each yearly anniversary of the Commencement Date (March 1, 2009), the Base
Salary shall be increased by eight percent (8%).


(b) Discretionary Bonus. Employee shall be eligible to receive an annual bonus
during his employment at the sole discretion of the Company’s Board of Directors
(or its Compensation Committee).  It is expected that in determining whether to
grant a bonus and the amount thereof, if any, the Board will consider the
Company’s results of operations and Employee’s contribution thereto which may be
based on performance criteria established from time to time by the Board.


(c) Restricted Shares.  The Company hereby grants to Employee options under the
Tix Corporation Employee Incentive Stock Option Plan (the “Options”) to purchase
an aggregate of 150,000 shares of the Company’s Common Stock at an exercise
price at the closing price on the date the Tix Corporation board of directors
approves the terms of this Agreement.  The options shall vest one-third on each
anniversary date of this Agreement.  The first Tranche shall vest on the first
anniversary of the Commitment Date; the second Tranche on the second
anniversary; and the third Tranche on the third anniversary.


5. Expenses Reimbursement; Automobile.  The services required of Employee by
this Agreement shall include the responsibility and duty of entertaining
business associates and others with whom the Company is, desires to be, or may
become engaged in business or with whom it seeks, now or in the future, to
develop or expand business relationships, or with whom it is otherwise to the
benefit of the Company to establish or maintain communications.  It may also be
necessary for Employee to travel from time to time on behalf of and for the
benefit of the Company, or in furtherance of the Company's business.  It is the
Company's belief that the performance of Employee's duties in such travel and
entertainment activities will produce the maximum benefits which the Company
expects to derive from Employee's services.  Accordingly, the Company shall pay,
or if Employee shall have paid, shall reimburse to Employee, any and all
expenses incurred by him or for his account in the performance of his duties
hereunder, including all expenses for business, entertainment, promotion and
travel by Employee, subject only to Employee providing appropriate documentation
for such expenses.  It is expressly agreed, in connection therewith, that
Employee shall be provided or reimbursed for reasonable travel and
accommodations, but no first-class air travel will be deemed reasonable, (unless
under special price offering).  The Company shall provide Employee with an
automobile, reasonably commensurate with Employee's office and position, for use
by Employee in performing Employee's duties hereunder and the Company shall be
responsible for all expenses associated with ownership/leasing of such
automobile, including, but not limited to, costs of licensing or registration,
maintenance, taxes and gasoline.  Employee shall maintain such records with
respect to the use of such automobile as the Company may reasonably request.
 
2

--------------------------------------------------------------------------------




In the event that Employee shall be deemed to have received income, for state or
federal income tax purposes, by reason of Employee's receipt of or reimbursement
for any of the benefits or expenses set forth in this Section 5, the Company
shall pay or reimburse Employee for all taxes required to be paid by Employee
with respect to such income.


6. Medical and Life Insurance; Pension Benefits; Tax Preparation.  The Company
shall provide or reimburse Employee and Employee’s spouse for health and
long-term care insurance (premiums up to $25,000 per year), and Employee life
insurance (premiums up to $10,000 per year), and disability insurance (up to
$10,000 per month coverage) (premiums up to $5,000 per year).   Employee shall
also have the right to participate in any and all employee retirement benefits
plan or profit-sharing plan which the Company maintains for its personnel, and
in effect at any time during the period of Employee's employment hereunder,
subject only to any eligibility restrictions of such plans, the plan documents
and generally applicable policies of the Company.  Employee shall be entitled to
reimbursement of up to $4,000 per year for personal tax consultation and
preparation of tax returns and other forms and filings.


7. Vacation.  During each year of the Term, Employee shall be entitled to a
vacation of four (4) weeks, without deduction of salary.  Such vacation shall be
taken at such time or times during the applicable year as may be mutually
determined by Employee and the Company.  Any additional vacation period shall be
determined by the Company consistent with the general customs and practices of
the Company applicable to its personnel.


8. Termination.  This Agreement may be terminated by the Company for cause.  As
used herein, "cause" shall mean:


(a) the commission by Employee of any act of embezzlement, fraud, larceny or
theft on or from the Company or an affiliate of the Company;


(b) the commission by Employee of, or indictment of Employee for a felony;
 
3

--------------------------------------------------------------------------------




(c) failure to perform, or materially poor performance of, Employee’s duties and
responsibilities assigned or delegated under this Agreement, or any material
misconduct or violation of the Company’s policies, in either case, which
continues for a period of thirty (30) days after written notice given to
Employee; or


(d) a material breach by Employee of any of the covenants, terms or provisions
of this Agreement or any agreement between the Company and Employee regarding
confidentiality, non-competition or assignment of inventions.


In addition, this Agreement shall automatically be terminated upon Employee's
death or permanent disability.  As used herein, "permanent disability" shall
mean Employee's complete inability to perform Employee's duties hereunder, as
determined by Employer's physician, which inability continues for more than
one-hundred eighty (180) consecutive days.


In the event that this Agreement is terminated by the Company for any reason
other than for cause or for death or permanent disability as defined above, or
pursuant to a Change in Control discussed below, the Company expressly agrees
and acknowledges that Employee shall be entitled to receive the base salary,
bonuses and benefits described in Sections 4 and 5 of this Agreement for the
remainder of the Term and shall have no duty or obligation to accept other
employment, or otherwise mitigate Employee's damages resulting from such
termination.  The Company further agrees and acknowledges that, in the event
Employee does obtain other employment following the Company's termination of
this Agreement other than for cause, the Company shall not be entitled to any
set off or reduction in the amounts payable to Employee hereunder as a result of
any compensation paid to Employee with respect to such new employment.


9. Change in Control


(a) Termination following a Change in Control.  If a Change in Control of the
Company shall have occurred, Employee shall be entitled to Termination Benefits
(as defined in Section 9(c)) upon the subsequent termination of Employee’s
employment during the term of this Agreement, unless such termination is
pursuant to Section 8, above, or upon termination by Employee for Good Reason,
as defined in Section 9(d).


(b) What Constitutes a “Change in Control”.  A “Change in Control of the
Company” shall be deemed to have occurred upon the occurrence of any one or more
of the following events:


(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than
Employee or a trustee or other fiduciary holding securities under an employee
benefit plan of the Company; hereafter becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities;
 
4

--------------------------------------------------------------------------------




(ii) during any period (other than any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the Board
and any new directors (other than directors designated by a person who has
entered into an agreement with the Company to effect a transaction described in
clauses (i) or (iii) of this Section 9(b)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or


(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 80% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.


(c) Termination Benefits.  As used in this Agreement, the term “Termination
Benefits” means the payment provision of all of the following:


(i) Employee’s salary through Employee’s date of termination at the rate in
effect at that time, plus all other amounts, including bonuses, to which
Employee is entitled under this Agreement and any compensation plan of the
Company, at the time such payments are due but in any event no later than the
30th day after Employee’s date of termination;


(ii) a lump sum Severance Payment (in an amount determined pursuant to Section
9(c)(vi) below) which amount shall be paid to Employee not later than the 30th
day after Employee’s date of termination;


(iii) the Company also shall pay to Employee all legal fees and expenses
incurred by Employee as a result of such termination (including all such fees
and expenses, if any, incurred in contesting or disputing any such termination
or in seeking to obtain or enforce any right or benefit provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 280G(b) of the Code, to any payment
or benefit provided hereunder), within five days after Employee’s request for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require;


(iv) the Company shall continue to provide Employee for a period of eighteen
(18) months after Employee’s date of termination with benefits substantially
similar to those enjoyed by Employee under any of the Company’s life, medical,
health, accident, or disability plans in which Employee were participating at
the time the Change in Control of the Company occurred; and
 
5

--------------------------------------------------------------------------------




(v) any and all options to purchase securities of the Company held by Employee
on Employee’s date of termination (whether or not otherwise fully vested and
immediately exercisable by Employee) shall be fully vested and immediately
exercisable by Employee for a period of one (1) year following Employee’s date
of termination.


(vi) The term “Severance Payment” means an amount equal to five (5) times the
current annual base salary actually paid to Employee by the Company before the
time of the Change in Control of the Company.


(vii) Employee shall not be required to mitigate the amount of any payment
provided for in this Section 9 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 9 be
reduced by any compensation earned by Employee as the result of the employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owned by Employee to the Company or otherwise.


(viii) In addition to all other amounts payable to Employee under this Section,
Employee shall be entitled to receive all benefits payable to Employee under the
Company’s profit sharing plan and any other plan or agreement relating to
retirement benefits.


(ix) If a Change in Control of the Company shall have occurred during the
original or extended term of this Agreement, this section shall continue in
effect for a period of 24 months beyond the month in which such change in
Control of the Company occurred.
 
(d) Termination by Employee for Good Reason.  The term “Good Reason” means the
occurrence, without Employee’s express written consent, after a Change in
Control of the Company of any of the following circumstances:
 
(i) the assignment to Employee of any duties inconsistent with Employee’s status
as a senior executive officer or key employee of the Company or a substantial
adverse alteration in the nature or status of Employee’s responsibilities from
those in effect immediately prior to the Change in Control of the Company;
 
(ii) a reduction by the Company in Employee’s annual salary as in effect on the
date thereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all senior executives of
the Company and all senior executives of any person in control of the Company;
 
(iii) the relocation of the Company’s principal executive offices to a location
more than fifty miles from the location of such offices immediately prior to the
Change in Control of the Company or the Company’s requiring Employee to be based
anywhere other than the Company’s principal executive substantially consistent
with Employee’s present business travel obligations;
 
6

--------------------------------------------------------------------------------


 
(iv) the failure by the Company, without Employee’s consent, to pay to Employee
any portion of Employee’s current compensation except pursuant to an
across-the-board compensation deferral similarly affecting all senior executives
of the Company and all senior executives of any person in control of the
Company, within seven days of the date such compensation is due;
 
(v) the failure by the Company to continue in effect any compensation plan in
which Employee participate immediately prior to the Change in Control of the
Company which is material to Employee’s total compensation , including but not
limited to the Company’s profit sharing plan, or any substitute plans adopted
prior to the Change in Control of the Company, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or failure by the Company to continue Employee’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of Employee’s participation relative to other participants, as existed
at the time of the Change in Control of the Company;
 
(vi) the failure by the Company to continue to provide Employee with benefits
substantially similar to those enjoyed by Employee under any of the Company’s
pension, life insurance, medical, health, and accident, or disability plans in
which Employee were participating at the time of the Change in Control of the
Company, the taking of  any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive Employee of any
material fringe benefits enjoyed by Employee at the time of the Change in
Control of the Company, or the failure by the Company to provide Employee with
the number of paid vacation days to which Employee is entitled on the basis of
years of service with the Company in accordance with the Company’s normal
vacation policy in effect at the time of the Change in Control of the Company;
or
 
(vii) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement.


Employee’s continued employment shall not constitute consent to, or waiver of
rights with respect to, any circumstances constituting Good Reason.


10. Indemnification.  The Company shall indemnify, defend and hold Employee
harmless from and against any and all claims, demands, suits, obligations,
liabilities, actions, losses, cost, expenses, fines or penalties which may now
or hereafter be pending, threatened or commenced against or incurred by Employee
relating to or in any way resulting from Employee's performance of his duties
hereunder, or any action or failure to act by Employee in connection with such
duties.  Employee's rights under this Section 10 shall be in addition to, and
not in lieu of, any and all other rights of Employee under applicable law or any
agreement with the Company regarding indemnification.
 
7

--------------------------------------------------------------------------------




11. Confidential Information.


(a) As used in this Agreement "Confidential Information" means any and all
information disclosed to Employee or which Employee gains knowledge of as a
consequence or through Employee's employment by the Company (including
information conceived, originated, discovered or developed by Employee) about
the Company's products, processes, and services, including information relating
to research, development, inventions, manufacture, purchasing, accounting,
engineering, marketing, merchandising, selling trade secrets, or customer lists,
which information the Company maintains as confidential.


(b) Except as required in Employee's duties to the Company and then only with
the Company's prior written consent, Employee will not, directly or indirectly,
use for Employee's own benefit or the benefit of others, or disseminate,
disclose, comment upon or publish articles concerning, any Confidential
Information either during or at any time after the term of this Agreement
without the Company's consent.


(c) All documents, papers, notes, notebooks, memoranda, computer files, and
other written electronic records of the Company of any kind in the possession or
under the control of Employee, shall remain in the property of the Company at
all times.  Upon the termination of Employee's employment with the Company, all
documents, papers, notes, notebooks, memoranda, computer files and other written
or electronic records in Employee's possession, whether prepared by Employee or
others will be left with Company.


12. Successors; Binding Agreement.
 
(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle
Employee to Termination of Benefits from the Company as provided herein, except
that, for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed Employee’s date of termination.  As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement, by operation of law or otherwise.
 
(b) This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distribute, devised, and legatees. If Employee should die
while any amount would still be payable to Employee hereunder if Employee had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Employee’s devisee,
legatee or other designee or, if there is no such designee, to Employee’s
estate.
 
8

--------------------------------------------------------------------------------


 
13. Notices.


Any and all notices which are required or permitted to be given by any party to
any other party hereunder shall be given in writing, sent by registered or
certified mail, electronic communications (including telegram or facsimile)
followed by a confirmation letter sent by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or messenger service
with the charges therefore prepaid, addressed to such party as follows:




(a) Notice to the Employee:


Mitch Francis
12001 Ventura Place
Suite 340
Studio City, CA 91604
Fax (818) 761-1072


(b) Notice to the Company:


Tix Corporation
12001 Ventura Place
Suite 340
Studio City, CA 91604
Fax (818) 761-1072


Or to such other address as the parties shall from time to time give notice of
in accordance with this Section.  Notices sent in accordance with this Section
shall be deemed effective on the date of dispatch, and an affidavit of mailing
or dispatch, executed under penalty of perjury, shall be deemed presumptive
evidence of the date of dispatch.


14. Entire agreement and Modification.  This Agreement, including the exhibits
hereto and the agreements expressly referred to herein, constitutes the entire
understanding between the parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written.  There are no warranties, representations or other
agreements between the parties, in connection with the subject matter hereof,
except as specifically set forth herein.  No supplement, modification, waiver or
termination of this Agreement shall be binding unless made in writing and
executed by the party thereto to be bound.
 
9

--------------------------------------------------------------------------------




15. Waivers.  No term, condition or provision of this Agreement may be waived
except by an express written instrument to such effect signed by the party to
whom the benefit of such term condition or provision runs.  No such waiver of
any term, condition or provision of this Agreement shall be deemed a waiver of
any other term, condition or provision, irrespective of similarity, or shall
constitute a continuing waiver of the same term, condition or provision, unless
otherwise expressly provided.  No failure or delay on the part of any party in
exercising any right, power or privilege under any term, condition or provision
of this agreement shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege.


16. Severability.  In the event any one or more of the terms, conditions or
provisions contained in this Agreement should be found in a final award or
judgment rendered by any court or arbitrator or panel of arbitrators of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions contained herein shall not in any way be affected or impaired
thereby, and this Agreement shall be interpreted and construed as if such term,
condition or provision, to the extent the same shall have been held invalid,
illegal or unenforceable, had never been contained herein, provided that such
interpretation and construction is consistent with the intent of the parties as
expressed in this Agreement.


17. Headings.  The headings of the Articles and Sections contained in this
Agreement are included herein for reference purposes only, solely for the
convenience of the parties hereto, and shall not in any way be deemed to affect
the meaning, interpretation or applicability of this Agreement or any term,
condition or provision hereof.


18. Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
choice of law principles, notwithstanding the fact that one or more counterparts
hereof may be executed outside of the State, or one or more of the obligations
of the parties hereunder are to be performed outside of the state.


19. Attorney's fees.  In the event that any party to this Agreement shall
commence any suit, action, arbitration or other proceeding to interpret this
Agreement, or determine or enforce any right or obligation created hereby,
including but not limited to any action for rescission of this Agreement or for
a determination that this Agreement is void or ineffective ab initio, the
prevailing party in such action shall recover such party's costs and expenses
incurred in connection therewith, including attorney's fees and costs of appeal,
if any.  Any court, arbitrator or panel of arbitrators shall, in entering any
judgment or making any award in any such suit, action, arbitration or other
proceeding, in addition to any and all other relief awarded to such prevailing
party, include in such judgment or award such party's costs and expenses as
provided in this Section 19.
 
10

--------------------------------------------------------------------------------




20. Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one
instrument.  Any or all of such counterparts may be executed within or outside
the State of California.  Facsimile signatures shall be have the same binding
effect as an original wet ink signature.


21. Covenant of Further Assurances.  All parties to this Agreement shall, upon
request, perform any and all acts and execute and deliver any and all
certificates, instruments and other documents that may be necessary or
appropriate to carry out any of the terms, conditions and provisions hereof or
to carry out the intent of this Agreement.


22. Remedies Cumulative.  Each and all of the several rights and remedies
provided for in this Agreement shall be construed as being cumulative and no one
of them shall be deemed to be exclusive of the others or of any right or remedy
allowed by law or equity, and pursuit of any one remedy, or a waiver of any
other remedy.


23. Binding Effect.  Subject to the restrictions in Section 25 hereof respecting
assignments, this Agreement shall inure to the benefit of and be binding upon
all of the parties hereto and their respective executors, administrators,
successors and permitted assigns.


24. Compliance with Laws.  Nothing contained in this Agreement shall be
construed to require the commission of any act contrary to law and whenever
there is a conflict between any term, condition or provision of this Agreement
and any present or future statute, law, ordinance or regulation contrary to
which the parties have no legal right to contract, the latter shall prevail, but
in such event the term, condition or provision of this Agreement affected shall
be curtailed and limited only to the extent necessary to bring it within the
requirement of the law, provided that such construction is consistent with the
intent of the parties as expressed in this Agreement.


25. Gender.  As used in this Agreement, the masculine, feminine or neuter
gender, and the singular or plural number, shall be deemed to include the others
whenever the context so indicates.


26. No Third Party Benefit.  Nothing contained in this Agreement shall be deemed
to confer any right or benefit on any person who is not a party to this
Agreement.
 
11

--------------------------------------------------------------------------------




27. Assignment.  Neither party may assign this Agreement, or any rights
hereunder, without the prior express consent of the other party.


28. Arbitration.   Any controversy, dispute or claim of whatever nature arising
out of, in connection with or relating to this Agreement or the interpretation,
meaning, performance, breach or enforcement thereof, including any controversy,
dispute or claim based on contract, tort, or statute, and including without
limitation claims relating to the validity of this Agreement or relating to
termination of employment, shall be resolved at the request of either party to
this Agreement, by final and binding arbitration conducted at a location
determined by the arbitrator in Los Angeles, California, administered by and in
accordance with the then existing Rules of Judicate West Alternative Dispute
Resolution, and judgment upon any award rendered by the arbitrator(s) may be
entered by any State or Federal Court having jurisdiction thereof.  Either party
may commence such proceeding by giving notice to the other party in the manner
provided in Section  11 of this Agreement.  Upon filing a demand for
arbitration, all parties to the Agreement will have the right of discovery to
the maximum extent provided by law for actions tried before a court, and both
agree that in the event of an arbitration, disputes as to discovery shall be
determined by the arbitrator(s).  The arbitrator(s) in any such proceeding shall
apply California substantive law and the California Evidence Code to the
proceeding.  The arbitrator(s) shall have the power to grant all legal and
equitable remedies (provisional and final) and award damages provided by
California law.  The arbitrator(s) shall prepare in writing and provide to the
parties an award including findings of fact and conclusions of law.  The
arbitrator(s) shall not have the power to commit errors of law or legal
reasoning, and the award may be vacated or corrected pursuant to California Code
of Civil Procedure 1286.2 or 1286.6 for any such error.  The Company shall pay
all fees of the arbitrator, and each party shall bear its or his expenses, costs
and attorney fees relating to the arbitration and recovery under any order
and/or judgment rendered therein.  In any such proceeding general counsel for
the Company may represent the Company regardless of whether such counsel has
rendered advice to Employee in the past unless prohibited by law or rules of the
California State Bar Association.  The parties hereto hereby submit to the
exclusive jurisdiction of the courts of the State of Calas of the day and year
first above written.ifornia for the purpose of enforcement of this agreement to
arbitrate and any and all awards or orders rendered pursuant thereto.
 
12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Agreement
 
 
"Company"
 
TIX CORPORATION
A Delaware Corporation
   
By:
   
Norman Feirstein, Director and Chairman of the Compensation
Committee
   

 
"Employee"
   
By:
   
Mitch Francis
   

 

--------------------------------------------------------------------------------


 
COMPENSATION COMMITTEE APPROVAL




The Tix Corporation Compensation Committee hereby confirms and approves THE
EMPLOYMENT AGREEMENT for Mitch Francis effective as of March 1, 2009.
 

     
Norman Feirstein
     Date

 

--------------------------------------------------------------------------------

